Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is a non-Final office action on merit.  Claims 1-20, as originally filed, are presently pending and have been considered below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/1/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 8 recites: “wherein the K categories are used as additional classification loss on a label space and encourage different types of structures in the label space to be separated and wherein K is a predefined hyper-parameter” in which “encourage” is somewhat ambiguous and unclear as to whether different types of structures being adopted or enabled. In other words, the outcome or result or such “encourage” is not clear, which renders the claim indefinite.   
Claim 18 recites similar limitations and is rejected with the same reason.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or
    nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0356976 A1, Shapiro et al. (hereinafter Shapiro) in view of 2020/0020098 A1 Odry et al. (hereinafter Odry).


As to claim 1, Shpiro discloses a method for domain adaptation for structured output via disentangled representations, comprising: 
receiving a ground truth of a source domain (pars 0056, 0085, 0091, 0094-0095, obtaining required input learning data (e.g. ground truth)), wherein the ground truth is used in a task loss function for a first convolutional neural network that predicts at least one output based on inputs from the source domain and a target domain (Figs 3-4, 7, 12, 29, training with convolutional natural network with ground truth input to obtain output of the model; pars 0010-0012, 0062-0065, 0070, 0073, 0085, 0091, 0102, 0108-0109, 0163-0166, an CNN with convolutional layer, pooling layer and gating layer etc. utilizing a softmax loss function for training with source data sets); 
clustering the ground truth of the source domain into a predetermined number of clusters (Fig 35; pars 0282-0285, m groups of optimum number of clusters being generated from input in source domain); 
predicting, via a second convolutional neural network, a structure of label patches, wherein the structure includes an assignment of each of the at least one output of the first convolutional neural network to the predetermined number of clusters (Fig 35; pars 0010, 0282-0285, clustering labels on the patches being trained and learned (e.g. predicted) by a CNN to distinguish the patches of these clusters/sub-categories, e.g. the CNN outputs being assigned to different clusters); 
computing, by a processor device, a cluster loss for the predicted structure of label patches (pars 0163-0164); and 
applying an adversarial loss function to the predicted structure of label patches to align the source domain and the target domain on a structural level (Fig 11; pars 0163-0164).  
Shpiro’s does not expressly teach a second convolutional neural network being used for prediction.  Odry, in the same or similar field of endeavor, further teaches providing variables from the first neural network to a second neural network and training the second neural network for different clusters (Figs 6B, 14; pars 0007, 0068,  00 77-0078, 0088, 0131-0132). 
Therefore, consider Shpiro and J Odry’s teachings as a whole, it would have been obvious to one of skill in the art before the filing date of invention to incorporate Odry’s teachings in Shpiro’s methods to better classify different clusters with more than one neural networks.

As to claim 2, Shpiro as modified discloses the method as recited in claim 1, further comprising: processing images from the target domain based on knowledge acquired in the source domain (Shpiro: pars 0141, 0180, 0228, knowledge from the source domain being transferred/provided to the target domain in CNN training/learning process).  

As to claim 3, Shpiro as modified discloses the method as recited in claim 1, further comprising:  processing images from the target domain based on annotations acquired in the source domain (Shpiro: Fig 34, learning with labelling characteristics; pars 0010-0012, 0084, 0135, 0141, labels/annotations in input images (e.g. source domain) can be transferred to or utilized in target domain; Odry: pars 0084-0086).  

As to claim 4, Shpiro as modified discloses the method as recited in claim 1, wherein the predetermined number is K, wherein K is a hyperparameter chosen by a user (Shpiro: par 0282, m group of clusters using the criterion selected by a user).  

As to claim 5, Shpiro as modified discloses the method as recited in claim 1, wherein clustering the ground truth of the source domain into the predetermined number of clusters further comprises: assigning a synthetic category to each of the label patches (Shpiro: pars 0269-0270, 0282, 0284).  

As to claim 6, Shpiro as modified discloses the method as recited in claim 1, wherein clustering the ground truth of the source domain into the predetermined number of clusters further comprises: extracting and clustering the label patches for semantic segmentation (Shpiro: Figs 2, 5-6, segmenting image data corresponding the labeled substance; pars 0074, 0089, extracting candidate patches from the MRI segment).  

As to claim 7, Shpiro as modified discloses the method as recited in claim 1, wherein a training signal for the second convolutional network is provided by the cluster loss (Odry: pars 0034, 0048).  

As to claim 8, Shpiro as modified discloses the method as recited in claim 1, wherein the predetermined number of clusters correspond to K categories (Shpiro: par 0282), wherein the K categories are used as additional classification loss on a label space and encourage different types of structures in the label space to be separated and wherein K is a predefined hyper-parameter (Shpiro: par 0282; Odry: pars 0034, 0048).  

As to claim 9, Shpiro as modified discloses the method as recited in claim 1, wherein clustering the ground truth of the source domain into the predetermined number of clusters provides supervision for the first convolutional network and enables an additional adversarial regularization between the source domain and the target domain (Shpiro: pars 0135-0136, 0141-0142, 0155, 0158-0160; Odry: pars 0085-0086, 0144-0145).  

As to claim 10, Shpiro as modified discloses the method as recited in claim 1, wherein the ground truth is only available for the source domain (Shpiro: pars 0085, 0094, required input data (ground truth in source domain)).  

As to claim 11, Shpiro as modified discloses the method as recited in claim 1, further comprising: implementing back-propagation based on the adversarial loss to modify parameters associated with the first convolutional network (Odry: pars 0051, 0107, 0112, back propagation).  

As to claim 12, Shpiro as modified discloses the method as recited in claim 1, further comprising: implementing back-propagation based on the adversarial loss to modify parameters associated with the second convolutional network (Odry: pars 0051, 0107, 0112).  

As to claim 13, it is a system claim encompassed claim 1. Rejection of claim 1 is therefore incorporated herein.

As to claims 14-19, they are rejected with the same reason as set forth in claims 4-9, respectively.

As to claim 20, it recites a computer program product comprising a non-transitory computer readable storage medium with instructions executed to perform functions and features as recited in claim 1.  Rejection of claim 1 is therefore incorporated herein.

Examiner’s Note
Examiner has cited particular column, line number, paragraphs and/or figure(s) in the reference(s) as applied to the claims for the convenience of the Applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the reference(s) in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Qun Shen whose telephone number is (571) 270-7927.  The examiner can normally be reached on Mon-Friday from 9:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/QUN SHEN/
Primary Examiner, Art Unit 2661